NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRANDYN WILLIAM GAYLER,                         No.    18-15706

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00769-APG-
                                                CWH
 v.

HIGH DESERT STATE PRISON; et al.,               MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Brandyn William Gayler appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging that officials at High Desert State

Prison (“HDSP”) violated his equal protection rights by not providing him with the

same educational, vocational, and employment opportunities as similarly situated



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prisoners at other Nevada state prisons. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo questions of mootness. Di Giorgio v. Lee (In re Di

Giorgio), 134 F.3d 971, 974 (9th Cir. 1998). We affirm.

       The district court properly granted summary judgment on Gayler’s official

capacity claims for injunctive and declaratory relief because these claims were

rendered moot when Gayler was transferred to another prison. See Nelson v.

Heiss, 271 F.3d 891, 897 (9th Cir. 2001) (explaining that “when a prisoner is

moved from a prison, his action will usually become moot as to conditions at that

particular facility”).

       The district court properly granted summary judgment on Gayler’s

individual capacity claims because Gayler failed to raise a genuine dispute of

material fact as to whether any of the defendants personally participated in the

alleged deprivations. See Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011)

(elements for supervisory liability under § 1983).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          2                                   18-15706